'ijD l(#g:Z:`£f;/OLD

Court of Criminal Appeals
P,O. BOX 12308

Capitol Station

Austin, TX 78711

Yoccio Acosta

Reg no.73486-280

FCI Victorville Med 2
P.O. Box 3850
Adelanto; CA 92301

To the Honorable Court of Appeals,

l received a letter from the Honorable court in late December
in reference to my Writ of Error Coram Nobis (See reference numbers
below). In which the court states that no action would be taken
in reference to my writ. Thus the reason for this letter is to :
inquier of the court the reason for which it has decided not to take
an action, and or submitt this letter in the record as my official
notice of appeal, to the courts decision. I apologize for the delay
of time, but the institution where I am housed was locked down for
an extensive period of time, due to a race riot. During which time
we, the inmates, do not have any access to pretty‘much_anythingo
Thank you very much may God Bless you,.the.reader3 and this most

Honorable Court.

  
 

Re:Acosta, Yoshio?aka Acosta, Yoshio
CCA No. WR-76,482-05/O6

Trial Court Case No.?OlO
2010

 

OD
OD

RECE|VE| lN|
CouR'r oF cR¢MINALAPPEAL.§

FEB» 12 2015

Absl A©Ul@, @l§£d&

 

SHARON KELLER ABEL ACOSTA_

PRES[DMDGE _ CoURT oF CRIMINA_L APPEALS mm

P.o. Box 12308, CAPIToL srATIoN ‘5`2)‘““”‘
LAWRENCE MEYERS

'I'OM PRICE AUSTIN’ TEXAS 7871 1 SlAN SCHlLHAB
PAUL WOMACK ' GENERAL couNsEL
CHERYL JOHNSON (5|2) 463-1597

MlKE KEASLER
BARBARA P. HERVEY
CATHY COCHRAN
ELSA ALCALA

JUDGES

Tuesday, December 09, 2014

Yoccio Acosta #73486-280
FCI Vi_ctorville Med 2

P.O. Box 3850

Adelanto, CA 92301

Re: Acosta, Yoccio aka Acosta, Yoshio
CCA No. WR-76,482-06
Trial Court Case No. 20100D()3951-DCRl-2

Your letter has been received. Please be advised:

,,/

IMPORTANT: PLEASE lNFORM THIS COURT OF ALL ADDRESS CHANGES IN
WRITING.

[:\ Your records will not be returned to you because once records are received in the Court '
they become the permanent records of this Court

Your application for Writ`of habeas corpus has been received

Your PETITION FOR 'A WRIT OF ERROR CORAM NOBlS vvas'received on
Monday, September 23, 20].4.' There will be no action taken.

[l®[l

Neither the Judges nor\»the staff of the Court can give legal advice. We recommend you -
contact Inmate Legal Sewices at the Texas Department` of Criminal Justice, Institutional
Division.

`»The Court of Criminal Appeals does not provide forms. Habeas forms may be obtained
from the unit law library or contact the District Clerk of the county of your conviction.

E

,Sincerely,

  
 

 

Abei Ms?a:§lerk

SuPREME Cou\zr BUILDING, 201 WF.sT 14TH STREET, RooM 106, Auan, TExAs 78701
WEBsm~: www.rxcoukrs.oov/ccA_Ast »